DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 and 16-20 are pending:
		Claims 1-14 and 16-20 are rejected. 
		Claim 15 has been cancelled. 
		Claims 1, 10 and 18 were amended in Amendments filed 08/31/2022.
		Claims 1-3, 5, 16-18 were amended in Amendments filed 10/19/2022.
Response to Amendments
Amendments filed 08/31/2022 and 10/09/2022 have entered. Amendments to the claims overcome §112 rejections and §103 rejections previously set forth in non-final Office Action mailed 06/09/2022.
Amendments have necessitated new grounds of rejection. 
Response to Arguments
Arguments filed 08/31/2022 and 10/09/2022 have entered. Arguments are fully considered. 
On page 11 of Applicant’s arguments filed 10/19/2022, Applicant argues that:
However, Lelah does not disclose or suggest that the cover plate covers an upper surface of the main body when closing the open surface of the water supply inlet, the cover plate is movably coupled to the main body and the water supply inlet is hermetically sealed from the outside environment by the cover plate, thereby hydrogen escaping from the hydrogen water to the outside environment from the water supply inlet is prevented. Thus, Lelah does not provide for the benefits as discussed above.

	This argument is moot because amendments have necessitated new grounds. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claim 8 is rejected due to dependency from claim 7.
	Claim 7 recites “wherein the body includes a cradle part, and a pinion and a rack…”; there is no support for the body (i.e. cover) with a cradle part, a pinion and a rack. The cradle 110, pinion 130 and rack 211 are part of the main body (see Fig. 2 and see pg. 16 of Applicant’s Specification). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149). 
	Regarding claim 1, Lelah teaches hydrogen water generator (electrolytic ionizer device shown in Fig. 7) comprising: a water tank (Fig. 7, holding chamber 142; see ¶61) for receiving and storing water; an electrode module (Fig. 7, electrolytic ionizer device 110; see ¶61) coupled to the water tank for generating the hydrogen water (the electrolytic ionizer device is capable of generating hydrogen water) in the water tank (see Fig. 1).
	Lelah teaches an alternative embodiment shown in Figs. 5 and 10 comprising a main body (Figs. 5 and 10, housing 164; see ¶64) for preparing and storing hydrogen water (hydrogen enriched water; see ¶14); and a water supply inlet (Figs. 5 and 10, water inlet 120; see ¶53) disposed at the body (see Figs. 5 and 10), the water supply inlet including an open surface (corresponds to the opening of water inlet 120) disposed at a surface of the body (see Fig. 10), so as to open to an outside environment (see Figs. 5 and 10); and a body (Figs. 5 and 10, cover 162; see ¶64) for covering the main body to be closed to an environment (see Figs. 5 and 10); wherein the body comprising: a cover plate (i.e. cover 162) for opening and closing the open surface of the water supply inlet (see Figs. 5 and 10), wherein the cover plate is movable along a transverse direction parallel (the cover plate can be slidable therefore capable of moving along a transverse direction parallel to the open surface; see ¶57) to the open surface of the water supply inlet to open and close the open surface of the water supply inlet (see Figs. 5 and 10), wherein the cover plate (i.e. cover 162) covers an upper surface of the main body when closing the open surface of the water supply inlet (see Figs. 5 and 10), the cover plate is movably coupled to the main body and the water supply inlet (i.e. slidable).
	While Lelah teaches the claimed features in multiple/different embodiments, Lelah does not disclose the claimed features of the body, water supply inlet, cover plate, the water tank and electrode module combined together in one embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 7 of Lelah by arranging the electrode module and water tank shown in Fig. 7 within a body with water supply inlet and cover plate as disclosed by the embodiment shown in Figs. 5 and 10 of Lelah because it is obvious to combine multiple elements into one (See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976)) and any combination of elements in all possible variations is within the level of one of ordinary skill in the art (Lelah, see ¶69). Modified Lelah teaches the water supply inlet coupled to the water tank. 
	Modified Lelah does not teach the cover plate is hermetically sealed from the outside environment by the cover plate, thereby hydrogen escaping from the hydrogen water to the outside environment from the water supply inlet is prevented.
	In a related field of endeavor, Lee teaches an apparatus for manufacturing hydrogen water (see Entire Abstract) comprising a cover plate (Fig. 7, lid 111; see ¶34) is hermetically sealed (“maintaining airtightness”; see ¶34) from the outside environment by the cover plate, thereby hydrogen escaping from the hydrogen water to the outside environment from the water supply inlet is prevented (“while preventing hydrogen and water from leaking out”; see ¶123).
	It would have been would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cover plate Lelah by configuring said cover plate to hermetically seal (i.e. maintaining airtightness) as disclosed by Lee because said configuration provides the benefit of preventing hydrogen from being inadvertently discharged and for maximizing the marketability and market competitive of the hydrogen-water producing device (Lee, see ¶1).  
	Regarding claim 2, Lelah and Lee teach the hydrogen water generator of claim 1, wherein a portion of the main body in which the open surface of the water supply inlet is disposed has a planar shape (Lelah, see Fig. 10) in which a length in one direction is longer than a length in another direction, and the cover plate moves in the direction having the longer length (Lelah, see Fig. 10). 
	Regarding claim 16, Lelah and Lee teach the hydrogen water generator claim 1, further comprising: an upper plate (Lelah, corresponds to fixed plate adjacent to cover 162 shown in Fig. 10) covering a portion of an upper surface of the main body and immovable; and the cover plate (Lelah, i.e. cover 162) is movably coupled to a remaining portion of the upper surface of the main body to open and close the open surface of the water supply inlet (Lelah, see Fig. 10)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149) and further in view of Takeda (JP 5080788).
	Regarding claim 3, Lelah and Lee teach the hydrogen water generator of claim 2.
	The combination of references does not teach wherein the main body includes a rail groove and a portion of the cover plate is movably inserted into the rail groove and coupled to the main body.  
	In a related field of endeavor, Takeda teaches a pitcher water purifier (see Entire Abstract) comprising a main body (Fig. 3, body 2; see ¶21) includes a rail groove (referred to as “hooked-shaped cross section”; see Fig. 3; the rails have a hook-shaped cross section; see Fig. 3) and a portion of the cover plate (Fig. 3, lid 3; see ¶22) is movably inserted into the rail groove (see Figs. 4-6) and coupled to the main body (“[t]he rails R, R have a substantially hook-shaped cross section formed to protrude outward from the upper part toward the lower part”; see Figs. 3 and 5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the connecting mechanism of the cover plate of Lelah with the rail groove (i.e. hooked-shaped cross section) of Takeda because it is the simple substitution of one known connecting mechanism means with another known rail groove means obviously resulting in a suitable means for securing a cover or lid and restricting upward movement (Takeda, see Fig. 3 and ¶25) with an expectation of success. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
	Regarding claim 4, Lelah, Lee and Takeda teach the hydrogen water generator of claim 3, wherein at least a portion of the rail groove (i.e. hooked-shaped cross section) is inclined (the hooked-shaped cross section is inclined; see Fig. 3) so that a distance between the rail groove and the cover plate increases as the cover plate closes on the open surface of the water supply inlet (the combination of Lelah and Takeda teaches the claimed features therefore will inherently teach “so that a distance…” because functions are presumed inherent).  
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149) and further in view of Okazaki (JPH 5-301091).
	Regarding claim 5, Lelah and Lee teach the hydrogen water generator of claim 1.
	The combination of references does not teach further comprising: a sealing member is interposed between a joining surface of the cover plate and the main body where the open surface of the water supply inlet is located.  
	In a related field of endeavor, Okazaki teaches an electrolytic water forming device (see Entire Abstract) comprising a sealing member (Fig. 7, packing 41; see ¶44) interposed between a joining surface of the cover plate (Fig. 7, cover 2; see ¶42) and the main body (Fig. 7, body 1; see ¶41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cover plate and the body of Lelah by incorporating a sealing member interposed between a joining surface of the cover plate and the body as disclosed by Okazaki because said sealing member provides good sealing performance (Okazaki, see ¶51). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149) and further in view of Wu (CN 108751564).
	Regarding claim 6, Lelah and Lee teach the hydrogen water generator of claim 1.
	The combination of references does not teach further comprising: a controller; and a motor coupled to the cover plate, wherein the controller is configured to operate the motor to move the cover plate along the transverse direction to open and close the open surface of the water supply inlet.  
	In a related field of endeavor, Wu teaches a water environment controlling device (see Entire Abstract) comprising a controller (referred to as “intelligent control box”; see pg. 6); and a motor coupled to the cover plate (Fig. 2, sliding plate or protection plate 16; see pg. 5), wherein the controller is configured to operate the motor (Fig. 2, power driving device 17 comprises a driving motor; see pg. 6; the drive motor by automatic driving control of the intelligent control box; see pg. 8) to move the cover plate along the transverse direction to open and close the open surface of an opening (the driving motor drives the gear so as to slide the protection plate; pg. 8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Lelah by incorporating a motor coupled to the cover plate and a controller configured to rotate the motor to move the cover plate along the transverse direction to open and close as disclosed by Wu because said devices provide the benefit of automatically operating the plate (Wu, see pg. 6). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149) in view of Wu (CN 108751564) and further in view of Jeon (US 2018/0194608).
	Regarding claim 7, Lelah, Lee and Wu teach the hydrogen water generator of claim 6.
	The combination of references does not teach wherein the body includes a cradle part, and a pinion and a rack couples the motor to the cover plate, the pinion is coupled to a shaft of the motor and the rack is coupled to the cover plate, wherein the cradle part supports the motor and the pinion, and the rack extends along the transverse direction and includes a surface that engages with the pinion.  
	In a related field of endeavor, Jeon teaches a water purifier (see Entire Abstract) comprising a cradle part (Fig. 8, fixed case 210; see ¶54), and a pinion (Fig. 8, guide piece or pinion 242; see ¶96 and ¶102) and a rack (Fig. 8, guide groove or rack 241; see ¶96 and ¶102) couples the motor (Fig. 10, motor includes rotation shaft 231; see ¶116), the pinion (i.e. guide piece or pinion) is coupled to a shaft of the motor (see Fig. 10), wherein the cradle part (i.e. fixed case 210) supports the motor and the pinion (see Fig. 8), and the rack (i.e. rack or guide groove) extends along the transverse direction (see Fig. 8) and includes a surface (corresponds to surface at 241a shown in Fig. 8) that engages with the pinion (see Fig. 8).  
	The cradle part, pinion and rack are not part of the body (i.e. cover) however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cradle part, pinion and rack of Jeon by combining said cradle part, pinion and rack with a cover because it is known that said cradle part, pinion and rack enables rotation (Jeon, see ¶102) therefore one of ordinary skill in the art would have been motivated to provide a rotatable cover.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace motor configuration of Lelah (as modified by Wu) with the motor configuration (cradle part, shaft, pinion and rack) of Jeon because it is the simple substitution of one known motor configuration means with another known motor configuration means obviously resulting in a suitable mechanism for a movable case (Jeon, see ¶99) with an expectation of success. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149) in view of Wu (CN 108751564) in view of Jeon (US 2018/0194608) and further in view of Harada (USPN 7,048,839).
	Regarding claim 8, Lelah, Lee, Wu and Jeon teach the hydrogen water generator of claim 7.
	The combination of references does not teach wherein the motor comprises a pair of motors arranged symmetrically on both sides of the pinion along an axis in which the pinion rotates.  
	In a related field of endeavor, Harada teaches a system and method for generating high pressure hydrogen (see Entire Abstract) comprising a pair of motors (Fig. 7, pair of motors 128; see C20/L50-60) arranged symmetrically (symmetrically disposed; see C20/L54-57) on both sides along an axis. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the motor of Lelah (as modified by Jeon) by duplicating said motor to provide a pair of motors arranged symmetrically on both sides along an axis as disclosed by Harada because said configuration achieves the predictable result of rotating an assembly with an expectation of success. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).

Claims 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149) and further in view of Nakano (JP 2017087087).
	Regarding claim 9, Lelah and Lee teach the hydrogen water generator of claim 1
	While Lelah teaches a water sensor or a sensor to terminate power or sensors for the purpose of closing the outlet flow (see ¶66); Lelah does not teach: a sensor for sensing a concentration of hydrogen in the hydrogen water stored in the water tank; and a controller configured to activate the electrode module to generate hydrogen when the sensor senses that the concentration of hydrogen in the hydrogen water is less than a predetermined amount.  
	In a related of endeavor, Nakano teaches a hydrogen water production apparatus (see Entire Abstract) comprising a sensor (Fig. 1, dissolved hydrogen meter 61; see pg. 2) for sensing a concentration of hydrogen in the hydrogen water stored in the water tank (Fig. 1, stock solution tank 60; see pg. 2); and a controller (referred to as “PLC” shown in Fig. 1) configured to activate the electrode module (referred to as “electrodes”; see pg. 2) to generate hydrogen when the sensor senses that the concentration of hydrogen in the hydrogen water is less than a predetermined amount (when the dissolved hydrogen concentration decreases and reaches the lower limit of the set value, the DC power supply 40 is turned on and the current between the electrodes flows; see pg. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Lelah by incorporating a hydrogen sensor in the water tank and a controller configured to activate the electrode module to generate hydrogen when the sensor senses that the concentration of hydrogen in the hydrogen water is less than a predetermined amount as disclosed by Nakano because said devices provide the benefit of accurately and stably controlling the concentration of dissolved hydrogen in water for a hydrogen water production apparatus (Nakano, see Abstract, lines 1-3).
	Regarding claim 10, Lelah, Lee and Nakano teach the hydrogen water generator of claim 9.
	Nakano further discloses that the controller is configured to restrict discharge of hydrogen water when the sensor senses that the concentration of hydrogen in the hydrogen water exceeds a predetermined around (when the concentration of dissolved hydrogen reaches the upper limit of the set value, the valve between the electrolytic cell and the stock solution tank closes; see pg. 2). 
	The combination of references does not teach that said controller is configured to restrict discharge of hydrogen water when the sensor senses that the concentration of hydrogen in the hydrogen water is less than a predetermined amount.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of Lelah (as modified by Nakano) by configuring said controller to restrict discharge of hydrogen water when the sensor senses that the concentration of hydrogen in the hydrogen water is less than a predetermined amount similar to the controller configuration for high hydrogen concentration as disclosed by Nakano because it is applying a known technique of controlling a hydrogen generation apparatus obviously resulting in stabilizing the dissolved hydrogen concentration with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
	Regarding claim 11, Lelah, Lee and Nakano teach the hydrogen water generator of claim 10, wherein the controller is configured to release the restriction of the discharge of the hydrogen water when the controller receives an override signal (Nakano, the generation of hydrogen is resumed and the valve between 60 becomes open and water flows; see pg. 2; valve opening is “release the restriction of the discharge”).
	Regarding claim 18, Lelah teaches a hydrogen water generator (electrolytic ionizer device shown in Fig. 7) comprising: a water tank (Fig. 7, holding chamber 142; see ¶61) for receiving and storing water; and an electrode module (Fig. 7, electrolytic ionizer device 110; see ¶61) coupled to the water tank for generating hydrogen water (the electrolytic ionizer device is capable of generating hydrogen water) in the water tank (see Fig. 1).
	Lelah teaches an alternative embodiment shown in Figs. 5 and 10 comprising: a main body (Figs. 5 and 10, housing 164; see ¶64) for preparing and storing hydrogen water (hydrogen enriched water; see ¶14) including an upper surface having a planar shape (see Fig. 10) in which a length in one direction is longer than a length in another direction (see Fig. 10); a water supply inlet (Figs. 5 and 10, water inlet 120; see ¶53) disposed at the body(see Figs. 5 and 10), the water supply inlet including an open surface (corresponds to the opening of water inlet 120)  disposed at the upper surface of the body (see Fig. 10)  so as to open to an outside environment(see Figs. 5 and 10);  and a body (Figs. 5 and 10, cover 162; see ¶64) for covering the main body to be closed to an environment (see Figs. 5 and 10); wherein the body comprising: a cover plate (i.e. cover 162) for opening and closing the open surface of the water supply inlet (see Figs. 5 and 10), wherein the cover plate is movable along the upper surface of the body having the planar shape in the direction having the longer length to open and close the open surface of the water supply inlet (the cover plate can be slidable therefore capable of moving along the upper surface having the longer length). 
	While Lelah teaches the claimed features in multiple/different embodiments, Lelah does not disclose the claimed features of the body, water supply inlet, cover plate, the water tank and electrode module combined together in one embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 7 of Lelah by arranging the electrode module and water tank shown in Fig. 7 within a body with water supply inlet and cover plate as disclosed by the embodiment shown in Figs. 5 and 10 of Lelah because it is obvious to combine multiple elements into one (See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976)) and any combination of elements in all possible variations is within the level of one of ordinary skill in the art (Lelah, see ¶69). Modified Lelah teaches the water inlet coupled to the water tank. 
	While Lelah teaches a water sensor or a sensor to terminate power or sensors for the purpose of closing the outlet flow (see ¶66); Lelah does not teach a sensor for sensing a concentration of hydrogen in the hydrogen water stored in the water tank; and a controller configured to activate the electrode module to generate hydrogen when the sensor senses that the concentration of hydrogen in the hydrogen water is less than a predetermined amount; the cover plate is hermetically sealed from the outside environment by the cover plate, thereby hydrogen escaping from the hydrogen water to the outside environment from the water supply inlet is prevented.  
	In a related field of endeavor, Lee teaches an apparatus for manufacturing hydrogen water (see Entire Abstract) comprising a cover plate (Fig. 7, lid 111; see ¶34) is hermetically sealed (“maintaining airtightness”; see ¶34) from the outside environment by the cover plate, thereby hydrogen escaping from the hydrogen water to the outside environment from the water supply inlet is prevented (“while preventing hydrogen and water from leaking out”; see ¶123).
	It would have been would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cover plate Lelah by configuring said cover plate to hermetically seal (i.e. maintaining airtightness), thereby hydrogen escaping from the hydrogen water to the outside environment from the water supply inlet is prevented as disclosed by Lee because said configuration provides the benefit of preventing hydrogen from being inadvertently discharged and for maximizing the marketability and market competitive of the hydrogen-water producing device (Lee, see ¶1).  
	In a related of endeavor, Nakano teaches a hydrogen water production apparatus (see Entire Abstract) comprising a sensor (Fig. 1, dissolved hydrogen meter 61; see pg. 2) for sensing a concentration of hydrogen in the hydrogen water stored in the water tank (Fig. 1, stock solution tank 60; see pg. 2); and a controller (referred to as “PLC” shown in Fig. 1) configured to activate the electrode module (referred to as “electrodes”; see pg. 2) to generate hydrogen when the sensor senses that the concentration of hydrogen in the hydrogen water is less than a predetermined amount (when the dissolved hydrogen concentration decreases and reaches the lower limit of the set value, the DC power supply 40 is turned on and the current between the electrodes flows; see pg. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Lelah by incorporating a hydrogen sensor in the water tank and a controller configured to activate the electrode module to generate hydrogen when the sensor senses that the concentration of hydrogen in the hydrogen water is less than a predetermined amount as disclosed by Nakano because said devices provide the benefit of accurately and stably controlling the concentration of dissolved hydrogen in water for a hydrogen water production apparatus (Nakano, see Abstract, lines 1-3).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149) in view of Wu (CN 108751564) and further in view of Campbell (GB 2455330).
	Regarding claim 12, Lelah, Lee and Wu teach the hydrogen water generator of claim 6, further comprising: a sensor (Lelah, water sensor or float switch; see ¶66) for sensing a water level in the water tank (the water sensor or float switch is capable of sensing a water level).
	The combination of references does not teach the controller configured to operate the motor to move the cover plate to open the open surface of the water supply inlet when the sensor senses that the water level in the water tank in less than a predetermined amount. 
	In a related field of endeavor, Campbell teaches a control of lid closure for a liquid-heating appliance (see Entire Abstract) comprising a cover plate (Fig. 6, lid 34; see pg. 8, lines 9-17) caused to automatically move from a closed position to an open position in response to a predetermined low level of liquid (see pg. 8, lines 9-17).
	It would have been obvious one of ordinary skill in the art before the effective filing date of the invention to modify the controller, the motor and cover plate of Lelah (as modified by Wu) by configuring said controller to configured to operate the motor to move the cover plate to open the open surface of the water supply inlet when the sensor senses that the water level in the water tank in less than a predetermined amount similar to the lid automatic means moves the lid from a closed position to an open position in response to a predetermined low level of liquid as disclosed by Campbell because said configuration provides the benefit of easily filling a vessel so that the user is not required to operate the lid manually or physically release from the vessel in order to refill the vessel (Campbell, see pg. 2, lines 22-30). 
	Regarding claim 13, Lelah, Lee, Wu and Campbell teach the hydrogen water generator of claim 12.
	While Campbell further discloses that when the level of liquid in the vessel has been raised by refilling or replenishing the lid can be moved manually from the open positioned back into the closed position (Campbell, see pg. 8, lines 9-17), the combination of references does not teach that said controller is configured to operate the motor to move the cover plate to close the open surface of the water supply inlet when the sensor senses that the water level in the water tank is at or more than the predetermined amount, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of Lelah (as modified by Wu and Campbell) by configuring said controller to close the cover plate when the level is at or more than a predetermined because it is obvious to provide said configuration in order to automatic a manual process. To provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149) in view of Wu (CN 108751564) in view of Campbell (GB 2455330) and further in view of Mori (US 2015/0040770).
	Regarding claim 14, Lelah, Lee, Wu and Campbell teach the hydrogen water generator of claim 12.
	The combination of references does not teach further comprising: a sensor for sensing whether water is being supplied at the water supply inlet; and the controller configured to operate the motor to move the cover plate to close the open surface of the water supply inlet when the sensor does not sense water being supplied at the water supply inlet within a predetermined of time during when the cover plate has opened the open surface of the water supply inlet.  
	In a related field of endeavor, Mori teaches a machine for preparing a beverage (see Entire Abstract) comprising a sensor (sensors for sensing characteristic such as a flow meter; see ¶67) for sensing whether water is being supplied at the water supply inlet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Lelah (as modified by Wu and Campbell) by incorporating the sensor (flow meter) for sensing water at an inlet as disclosed by Mori because it is a known sensing means to a known machine obviously resulting communicating a flow characteristic of the liquid (Mori, see ¶67) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Lelah (as modified by Wu, Campbell and Mori) by configuring the controller to operate the motor to move the cover plate to close the open surface of the water supply inlet when the sensor does not sense water being supplied at the water supply inlet within a predetermined of time during when the cover plate has opened the open surface of the water supply inlet because it is obvious to provide said configuration in order to automatic a manual process. To provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149) and further in view of Mori (US 2015/0040770).
	Regarding claim 17, Lelah and Lee teach the hydrogen water generator of claim 1.
	The combination of references does not teach wherein the open surface of the water supply inlet is disposed at a side of the main body, and the cover plate is movable along the side of the main body to open and close the open surface of the water supply inlet.  
	In a related field of endeavor, Mori teaches a machine for a beverage (see Entire Abstract) comprising an open surface (corresponds to the opening of passage 40 shown in Fig. 2) of an inlet (Fig. 2, passage 40; see ¶55) is disposed at a side of the main body (Fig. 2, housing 100; see ¶75), and the cover plate (Fig. 2, cover 10; see ¶80) is movable along the side of the main body to open and close the open surface of the inlet (see Figs. 1-2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the water supply inlet of Lelah by rearranging said water supply inlet to a side of the main body and the cover plate is movable along the side of the main body to open and close the open surface of the water supply inlet as disclosed by Mori because said configuration achieves the predictable result of covering and uncovering a passage as desirable during normal use of the machine (Mori, see ¶1) with an expectation of success. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149) in view of Nakano (JP 2017087087) and further in view of Wu (CN 108751564).
	Regarding claim 19, Lelah, Lee and Nakano teach the hydrogen water generator of claim 18.
	While Lelah teaches a water sensor or a sensor to terminate power or sensors for the purpose of closing the outlet flow (see ¶66); Lelah and Nakano do not teach a motor coupled to the cover plate; and the controller is configured to operate the motor to move the cover plate to open and close the open surface of the water supply inlet.   
	In a related field of endeavor, Wu teaches a water environment controlling device (see Entire Abstract) comprising a controller (referred to as “intelligent control box”; see pg. 6); and a motor coupled to the cover plate (Fig. 2, sliding plate or protection plate 16; see pg. 5), wherein the controller is configured to operate the motor (Fig. 2, power driving device 17 comprises a driving motor; see pg. 6; the drive motor by automatic driving control of the intelligent control box; see pg. 8) to move the cover plate along the transverse direction to open and close the open surface of an opening (the driving motor drives the gear so as to slide the protection plate; pg. 8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Lelah by incorporating a motor coupled to the cover plate and a controller configured to rotate the motor to move the cover plate along the transverse direction to open and close as disclosed by Wu because said devices provide the benefit of automatically operating the plate (Wu, see pg. 6). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lelah (US 2017/0174538) in view of Lee (KR 101810149) in view of Nakano (JP 2017087087) in view of Wu (CN 108751564) and further in view of Campbell (GB 2455330).
	Regarding claim 20, Lelah, Lee, Nakano and Wu teach the hydrogen water generator of claim 19, further comprising: a sensor (Lelah, water sensor or float switch; see ¶66) for sensing a water level in the water tank.
	The combination of references does not teach that said controller is configured to operate the motor to move the cover plate to open the open surface of the water supply inlet when the sensor senses that the water level in the water tank in less than a predetermined amount.  
	In a related field of endeavor, Campbell teaches a control of lid closure for a liquid-heating appliance (see Entire Abstract) comprising a cover plate (Fig. 6, lid 34; see pg. 8, lines 9-17) caused to automatically move from a closed position to an open position in response to a predetermined low level of liquid (see pg. 8, lines 9-17).
	It would have been obvious one of ordinary skill in the art before the effective filing date of the invention to modify the controller, the motor and cover plate of Lelah (as modified by Wu) by configuring said controller to be configured to operate the motor to move the cover plate to open the open surface of the water supply inlet when the sensor senses that the water level in the water tank in less than a predetermined amount similar to the lid automatic means moves the lid from a closed position to an open position in response to a predetermined low level of liquid as disclosed by Campbell because said configuration provides the benefit of easily filling a vessel so that the user is not required to operate the lid manually or physically release from the vessel in order to refill the vessel (Campbell, see pg. 2, lines 22-30). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778